IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


   LORENZO D. HARRIS v. WARDEN GLEN TURNER AND STATE OF
                         TENNESSEE

                 Direct Appeal from the Circuit Court for Hardeman County
                            No. 9739 Jon K. Blackwood, Judge



                     No. W2004-02057-CCA-R3-HC - Filed April 12, 2005




The Petitioner, Lorenzo D. Harris, appeals the trial court’s denial of his petition for habeas corpus
relief. The State has filed a motion requesting that this Court affirm the trial court’s denial of relief
pursuant to Rule 20, Rules of the Court of Criminal Appeals. Because the Petitioner has failed to
allege a ground for relief which would render the judgment void, we grant the State’s motion and
affirm the judgment of the lower court.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of the
Court of Criminal Appeals

J.C. MCLIN , J., delivered the opinion of the court, in which DAVID G. HAYES and JOHN EVERETT
WILLIAMS , JJ. joined.

Lorenzo D. Harris, pro se.

Paul G. Summers, Attorney General & Reporter; David Edward Coenen, Assistant Attorney General,
for the appellee, the State of Tennessee.



                                   MEMORANDUM OPINION


        On October 11, 2001, a Carroll County jury found the Petitioner guilty of one count of
possession of a schedule II drug with intent, one count of possession of a schedule VI drug with
intent, and one count of unlawful possession of drug paraphernalia. The trial court imposed


                                                   1
concurrent sentences of eleven years, two years, and eleven months, twenty-nine days, respectively.
These sentences were ordered to run consecutively to an eight-year sentence imposed as a result of
Petitioner’s March 20, 2000, conviction for the unlawful sale of a schedule II drug.1 Petitioner is
currently confined at the Hardeman County Correctional Facility.

        On August 30, 2004, Petitioner filed a petition for writ of habeas corpus challenging his 2001
Carroll County convictions. As grounds for relief, Petitioner alleged that his convictions are void
because (1) the trial court failed to instruct the jury on all lesser-included offenses embraced in the
indictment for possession of a controlled substance with intent, (2) his convictions were obtained
by the admission of hearsay evidence, and (3) trial counsel was ineffective. On August 6, 2004, the
trial court summarily denied the petition for habeas corpus relief. Petitioner timely filed a notice of
appeal document.

        Habeas corpus relief is available in this state only when it appears on the face of the judgment
or the record that the trial court was without jurisdiction to convict or sentence the defendant or that
the sentence of imprisonment has otherwise expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn.
1993); Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992). Unlike the post-conviction petition, the
purpose of the habeas corpus petition is to contest a void, not merely voidable, judgment. State ex
rel Newsome v. Henderson, 221 Tenn. 24, 424 S.W.2d 186, 189 (1968). A petitioner cannot
collaterally attack a facially valid conviction in a habeas corpus proceeding. Potts, 833 S.W.2d at
62. Moreover, when the habeas corpus petition fails to demonstrate that the judgment is void, a trial
court may properly dismiss the petition without a hearing. See Hickman v. State, 153 S.W.3d 16,
19 (Tenn. 2004) (citing Tenn. Code Ann. § 29-21-109(2000); Dixon, 70 S.W.3d at 36)).

        Petitioner alleges that the trial court failed to instruct the jury as to lesser included offenses
and that the trial court improperly admitted hearsay evidence. Petitioner also asserts that trial
counsel was ineffective. As these claims, if proven, would render the challenged judgments voidable
rather than void, they do not present cognizable claims for habeas corpus relief. See Passarella, 891
S.W.2d at 627; Luttrell v. State, 644 S.W.2d 408, 409 (Tenn. Crim. App. 1982). None of the claims
raised by Petitioner establish either that the Petitioner’s sentence has expired or that the trial court
was without jurisdiction to enter the judgments. Although these claims could have been pursued
through a petition for post-conviction relief, such avenue of relief is barred by the one-year statute
of limitations. See Tenn. Code Ann. § 40-30-102(a).

        Petitioner has not established that he is entitled to habeas corpus relief. He has alleged
neither a facially invalid judgment nor an expired sentence. Accordingly, it is ordered that the
State’s motion is granted. The judgment of the trial court is affirmed in accordance with Rule 20,
Rules of the Court of Criminal Appeals.



        1
          Petitioner was released on probation for the March 20, 2000, offense after service of nine months. On
October 11, 2001, this probated sentence was revoked and Petitioner was ordered to serve the remainder of the eight
year sentence.

                                                         2
___________________________________
J.C. MCLIN, JUDGE




  3